           Case 3:20-cv-00729-JAM Document 5 Filed 05/29/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 CHARLES WASHINGTON,
     Petitioner,

         v.                                                   No. 3:20-cv-729 (JAM)

 WARDEN,
     Respondents.

                                  ORDER TO SHOW CAUSE

       Upon the petition of Charles Washington it is hereby

       ORDERED that respondents file a response by June 8, 2020 showing why the relief

prayed for in the petitioner’s submission, liberally construed as a writ of habeas corpus, should

not be granted, and it is

       ORDERED that the Clerk serve this petition by delivering a copy of this order and a

copy of the petition and all attachments to respondents’ representative, John B. Hughes, Chief of

the Civil Division, United States Attorney’s Office for the District of Connecticut, on or before

June 1, 2020.

       It is so ordered.

       Dated at New Haven this 29th day of May 2020.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                 1
